DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of May 3, 2021, Claims 1-10, 12-18, and 20-22 are pending. Claims 1, 13-15 and 20 are amended. Claims 21 and 22 are new.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Castaneda (US 9004281).
Regarding Claim 22, Castaneda discloses An apparatus comprising a glass vessel (50) and a protective shell including a first shell portion (12). The first shell portion has a first outer surface defining a polygonal cross-section formed by a first plurality of flat side surfaces disposed adjacent each other around the first shell portion as shown in the square housing of Figure 1. Castaneda also discloses a second shell portion (20) couplable with the first shell portion, when the first and second shell portions are coupled, the first and second shell portions form a cavity in which the vessel is to be disposed and which completely encases the vessel, the second shell portion having a second outer surface defining a polygonal cross-section formed by a second plurality of flat side surfaces disposed adjacent each other around the second shell portion. The square cross sectional profile of the first and second pluralities of flat 
While Castaneda discloses the vessel (50) is made of glass and is not explicitly a decanter, a person having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the vessel may act as a decanter. Alternatively, a decanter may be held within the shell of Castaneda as an obvious substitution of one known glass-holding container for another that would produce no unexpected results in the function of the holder or vessel. 
Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292) in view of Piccirilli (US 3779298).
Regarding Claim 1, Vanstrom discloses a glass decanter and a protective shell including a first shell portion, the first shell portion including a first inner wall and a first outer wall separated by a first vacuum air gap. Vanstrom also discloses a second shell portion couplable with the first shell portion, the second shell portion including a second inner wall and a second outer wall separated by a second air gap (between 10 and 11). When the first and second shell portions are coupled, the first and second shell portions form a cavity in which the decanter is to be disposed and which completely encases the decanter. Vanstrom does not disclose a first ring-shaped ridge formed in the first inner wall and extending radially inward and a second ring-shaped ridge formed in the second inner wall extending radially inward, wherein the first and second ring- shaped ridges engage an outer surface of the decanter. 
Piccirilli discloses a similar two-sectioned insulated bottle container comprising a first shell portion (1) and a second shell portion (2) which encloses a decanter (10). The 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shell enclosure of Vanstrom with the two ring-shaped ridges seen in Piccirilli in order to retain the upper and lower portions in their required positions and frictionally engage the outer surface of the bottle and accommodate different bottle dimensions (Col. 3 Lines 16-60). 
Regarding Claim 2, Vanstrom discloses the first shell portion includes first threads (22) at or near a first opening in the first shell portion and the second shell portion includes second threads (15) at or near a second opening in the second shell portion, the first and second shell portions to be screwed together to form the protective shell.
Regarding Claim 3, Vanstrom discloses the first shell portion has a first lip (seat 21) and the second shell portion has a second lip (seat 14).
Regarding Claim 4, Vanstrom discloses the second shell portion includes a wall extending from the second lip, the second threads formed on the wall.
Regarding Claim 5, Vanstrom discloses when the first and second shell portions are screwed together; the wall of the second shell portion extends into the first opening of the first shell portion.
Regarding Claim 6, Vanstrom discloses an O-ring gasket disposed around the wall of the second shell portion (Lines 64-71).
Regarding Claim 7, Vanstrom discloses when the first and second shell portions are screwed together; the O-ring is compressed between the first and second lips.
Regarding Claim 8, Vanstrom discloses a first distance between a first end wall of the first shell portion and the first lip of the first shell portion is substantially the same as a second distance between a second end wall of the second shell portion and the second lip of the second shell portion. 
Regarding Claim 14, Vanstrom discloses the first and second shell portions are constructed of sheet metal (Elements 10, 11, 17, 18 and Lines 27-31). While Vanstrom does not disclose that the metal is stainless steel, a person having ordinary skill in the art would recognize and find obvious that stainless steel is a commonly used sheet metal material that may be used to form the bottle holder of Vanstrom as the simple substitution of common sheet metal types to obtain predictable results in the construction of an insulating holder that would provide no unexpected results. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292) in view of Piccirilli (US 3779298) as applied to claim 1 above, and further in view of Mathieu (US 107189).
Regarding Claim 9, Modified Vanstrom discloses the limitations of Claim 1 as discussed above. Modified Vanstrom does not disclose a stopper to be disposed in an opening of the decanter, the first and second shell portions and the decanter are sized such that when the first and second shell portions are coupled and the decanter is disposed in the cavity formed by the first and second shell portions, a bottom wall of the decanter is engaged with a first inner end surface of the first shell portion and the stopper is engaged with a second inner end surface of the second shell portion. 
Mathieu discloses a similar shell for a decanter (F) wherein the first and second shell portions are coupled and the decanter is disposed in the cavity formed by the first and second shell portions. A bottom wall of the decanter is engaged with a first inner end surface of the first shell portion and the stopper (m-Figure 7) is engaged with a second inner end surface of the second shell portion. Modified Vanstrom and Mathieu are analogous inventions in the art of bottle enclosures. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Modified Vanstrom with the bottom and stopper engagement sizing seen in Mathieu in order to push downwards on the stopper and further seal the decanter (Page 2). 
Regarding Claim 10, Mathieu discloses the first and second shell portions and the decanter are sized such that when the first and second shell portions are coupled and the decanter is disposed in the cavity formed by the first and second shell portions, a side wall of the decanter is engaged with at least one of a first inner side surface of the first shell portion or a second inner side surface of the second shell portion. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292) in view of Piccirilli (US 3779298) as applied to claim 1 above, and further in view of Castaneda (US 9004281).
Regarding Claim 12, Modified Vanstrom discloses the limitations of Claim 1 as discussed above. Modified Vanstrom does not disclose at least a section of the first shell portion has a polygonal cross-section forming flat side surfaces on an outer surface of the first shell portion. 
Castaneda discloses a similar insulated glass vessel enclosure with a square cross section forming flat side surfaces on an outer surface of the first shell portion. Modified Vanstrom and Castaneda are analogous inventions in the art of removable two-part enclosures for glass vessels. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Modified Vanstrom with the polygonal cross section of Castaneda in order to improve a user’s grip when turning or twisting the two sections of the enclosure (Col. 12 Lines 39-54). 
Regarding Claim 13, Castaneda discloses at least a section of the second shell portion has a polygonal cross-section forming flat side surface on an outer surface of the second shell portion. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292) in view of Piccirilli (US 3779298) as applied to claim 1 above, and further in view of LeBlanc (US 8225956).
Regarding Claim 21, Modified Vanstrom discloses the limitations of Claim 1 as discussed above. Modified Vanstrom does not disclose the first ring-shaped ridge is positioned at a location relative to a bottom of the first inner wall that corresponds to a two fluid ounce volume in the first shell portion, and wherein the second ring-shaped ridge is positioned at a location relative to a bottom of the second inner wall that corresponds to a two fluid ounce volume in the second shell portion. 
LeBlanc discloses a similar container (700-Fig 8) with two ring shaped ridges (701 and 703) wherein the ridges have different heights that correspond to volumes. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the annular rings of Modified Vanstrom to correspond to volume amounts as disclosed in LeBlanc in order to provide a bartender with visual measuring guides when pouring a drink (Col. 9 Lines 36-49). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (US 107189) in view of Piccirilli (US 3779298).
Regarding Claim 15, Mathieu discloses in Figure 1 a glass decanter and a protective shell. The shell comprises first shell portion (A) a second shell portion (B) and a coupler (C) coupled between the first and second shell portions. When the first and second shell portions and the coupler are coupled, the first and second shell portions and the coupler form a cavity in which the decanter is to be disposed and which completely encases the decanter.
Mathieu does not disclose a flange coupled to and extending radially inward from at least a portion of an inner surface of the coupler, the flange having an inner peripheral edge with a curvature corresponding to a curvature of an outer surface of the decanter.
Piccirilli discloses a similar bottle container comprising a flange (5 or 9) coupled to and extending radially inward from at least a portion of an inner surface of the coupler, the flange having an inner peripheral edge with a curvature corresponding to a curvature of an outer surface of the decanter.
Mathieu and Piccirilli are analogous inventions in the art of insulated two-part bottle containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shell enclosure of Mathieu with the two ring-shaped ridges seen in Piccirilli in order to retain the upper and lower portions in their required positions and frictionally engage the outer surface of the bottle and accommodate different bottle dimensions (Col. 3 Lines 16-60). 
Regarding Claims 16 and 17, it is known in the art to provide threads (as shown in Vanstrom) at or near a first opening in the first shell portion and the second shell portion includes second internal threads at or near a second opening in the second shell portion as an alternative known connection means to join the shell sections together. Threads are an obvious and well-known alternative to removably join sections together and would provide no unexpected resulting in connecting the sections seen in Mathieu. 
Regarding Claim 18, knurling is known to be added to sections which will require turning or twisting in order to provide a more secure grip. A person having ordinary skill in the art would recognize and find obvious that knurling provides a suitable finger grip to the central band (17) of the coupler. Also, please see Moore (US D830784) and Leslie-Smith (US 3076575)-Col. 3 Lines 26-30. 
Regarding Claim 19, while Piccirilli discloses the flange is elastic, Piccirilli does not disclose the flange is made of silicone. However, a person having ordinary skill in the art would recognize and find obvious that silicone is a readily available resilient material that is suitable for the resilient members of Piccirilli Elements 5 or 9. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736